DETAILED ACTION
“Press Forming Method and Tool for Press Forming”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on December 14, 2021 have been entered. Claim 1 has been amended; claim 7 is newly presented and claims 1-7 remain pending.  
Claim Objections
The claim objections set forth in the Non-Final Office Action (mailed 09/17/2021) have overcome by the amendments to the claims (filed 12/14/2021). As such the objections to the claims previously set forth are withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record - as identified in the Non-Final Office Action (mailed 09/17/2021) - includes: Jroski (US 6,505,492) in view of Suzuki (US 7,886,564); when the processor/control system of Suzuki is incorporated into the press of Jroski, in a manner similar to that detailed in the Non-Final Office Action, the combination fails to teach at least the following claim 1 limitations:
Suzuki does not specify the type of load cell used, and thus does not teach that the load cell measures a deformation amount of the die, and the processor obtains the pressing force from the deformation amount. Berme (US 9,404,823) teaches that that 
The combination of Jroski, Suzuki, and Berme does not teach or suggest the “detect[ion] that the tool is in a state approaching an overload state based on the pressing force applied to the die” and “the control being adjusted based on a detection that the tool is in the state approaching the overload state based on the pressing force applied to the die.”
Applicant’s has set forth arguments (filed 12/14/2021) regarding this limitation --
As argued in the previous response, Suzuki discloses that "the forming condition calculation portion 104e can then determine whether a difference of the state quantity measured in step S17 and a target state quantity defined in advance is within a tolerance range or not (step S18)" (see column 9, lines 47-50) and "when it is determined that the difference between the state quantity measured in step S17 and the pre-defined target state quantity is not within the tolerance range in step S18, the forming condition calculation portion 104f can correct the forming condition (step S21)." (See column 9, line 64 - column 10, line 1). Therefore, Suzuki does not disclose the structure that detects a state approaching an overload state. Accordingly, in Suzuki, if the overload state is reached, it is not possible to correct the forming condition even if the difference is within the tolerance range. 
Therefore, Suzuki does not teach a processor configured to detect that the tool is in a state approaching an overload state based on the pressing force applied to the die, and control at least one of the punch and the outer circumferential punch by at least one of a driving force, a driving speed, and a driving timing, the control being adjusted based on a detection that the tool is in the state approaching the overload state based on the pressing force applied to the die, as recited in Applicant's amended claim 1. 
Still further, in light of Applicant's disclosure of the advantages of the control of the tool based on determining that the state is approaching an overload state, combining the art as suggested by the Examiner would not have been obvious in light of routine engineering.
These arguments are found persuasive. Examiner agrees that the amount of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Katie L. Parr/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725